Title: General Orders, 2 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday Feby 2nd 1779.
Parole Rothwell—C. Signs Foy—Pekin.


All the non commissioned officers and soldiers quartered upon the inhabitants are immediately to join their respective regiments in camp & none in future to lodge out of it.
A General Court-Martial of the line to sit next friday the 5th instant, 10 ôclock A.M. at the Court Martial room for the trial of all such persons as shall come before it.
Colonel C. Hall is appointed president; Lieutt Colonel Gaskins, Major Mentges, two Captains from Woodfords, two from Muhlenberg’s two from the 1st Pennsylvania and one from each of the other brigades on the ground to attend as members.
The Brigade Majors of the Virginia & Maryland line are furnished with the names of such men belonging to those States who are now in the Hospitals at Albany but are unable to return to camp for want of clothes; The commanding officers of their respective Regiments will send clothing to the Court Martial room next friday ten ôclock for their men agreeable to the lists, where a waggon will be ready to take them in—An officer from the Virginia line to superintend the conveyance of the cloathing and deliver them to the men at Albany and conduct the men to camp—He is to call at the Orderly-Office for instructions.
